CCA 201000421. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Navy-Marine Corps Court of Criminal Appeals is affirmed.** [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is directed that the United States Navy-Marine Corps Court of Criminal Appeals substitute a corrected CCA opinion to fix the obvious clerical error in the decretal paragraph to change Charge III to Charge IV.